289 S.W.3d 599 (2009)
Melinda POLK and Jennifer Essen, Respondent/Plaintiff,
v.
Carl D. ESSEN and Charter Development Group, S & P Properties, Inc., and Eighteen Investments, Inc., Appellant/Defendant.
No. ED 91642.
Missouri Court of Appeals, Eastern District, Division Two.
March 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 15, 2009.
Application for Transfer Denied September 1, 2009.
John J. Allan, St. Louis, MO, for Appellant.
Christopher B. Hunter, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.
Prior report: 249 S.W.3d 914.

ORDER
PER CURIAM.
Carl D. Essen ("Carl") appeals the trial court's judgment for partition of land that he owned as tenants in common with his sisters, Melinda Polk ("Melinda") and Jennifer Essen ("Jennifer"), and the subsequent sale of his interest to Charter Development Group, L.L.C. ("Charter"). We have reviewed the briefs of the parties and the record on appeal and find no error of *600 law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).